Citation Nr: 1823861	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.

6.  Entitlement to service connection for asbestosis, claimed as due to asbestos exposure.

7.  Entitlement to service connection for emphysema, claimed as due to asbestos exposure.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Lincoln, agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to November 1966.  The appellant is his surviving spouse; VA has recognized her as the substituted claimant.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2013 rating decision in which the RO, in pertinent part, denied service connection for COPD, asbestosis, emphysema, PTSD, hypertension, diabetes mellitus, and peripheral neuropathy of the bilateral lower and left upper extremities.  

The Board notes that at that time, the RO also denied a claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran did not appeal that decision.  As such, only the PTSD claim is before the Board.

In October 2016, the appellant had a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the claims file.
 

FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he has not been shown to have been exposed to an herbicide agent, to include Agent Orange, during service.

2.  The Veteran's diabetes mellitus was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.  

3.  The Veteran's peripheral neuropathy of the bilateral lower and left upper extremities was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service.  

4. Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service or develop secondary to a service-connected disability, or develop within a year of service.  

5.  Emphysema is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  Competent, probative evidence does not indicate that the Veteran had, at any time pertinent to this appeal, asbestosis.
 
8.  Competent, probative evidence does not indicate that the Veteran had, at any time pertinent to this appeal, PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.313, 19.37(a) (2017).

2.  The criteria for service connection for peripheral neuropathy of the right or left lower extremities, or left upper extremity, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.313, 19.37(a) (2017).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2017).

4.  The criteria for service connection for emphysema are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for COPD are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for asbestosis are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Per lay statements, the appellant, and previously the Veteran, has made clear that the claim is that service connection is warranted for diabetes mellitus, a respiratory disorder (to include emphysema and COPD), based on claimed Agent Orange exposure from setting foot in Vietnam.  He has alternatively claimed that service connection for a respiratory disorder (to include emphysema, COPD, and asbestosis) is warranted due to claimed asbestos exposure.  Hypertension is claimed as secondary to the claimed diabetes mellitus.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as psychoses, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A.  Agent Orange or Herbicide Exposure

The Board finds that the record does not support finding that the Veteran ever went ashore during his service or that his vessel operated in the inland waterways of Vietnam; Agent Orange exposure has not been found.  

The Veteran, in a July 2014 VA Form 9 and March 2014 notice of disagreement, reported that he went on land once in Da Nang, for one hour, to unload a body killed in the waters, while stationed on the U.S.S. Cowell.  During the October 2017 Board hearing, the appellant claimed that the Veteran had been in a foxhole under fire.

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines offshore waters as high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.  Furthermore, Da Nang Harbor has been found to be considered offshore waters of Vietnam, and the ships aboard which the Veteran served do not appear to have sailed on the inland waterways when the Veteran was aboard.  See M21-1, Part IV, Subpart ii, 1.H.2.c; and  Vietnam Era Navy Ship Agent Orange Exposure Development Site,http://vbaw.vba.va.gov/bl/21/
rating/VENavyShip.htm (Updated April 2, 2018).

Furthermore, the evidence of record does not support showing that the Veteran ever served in a foxhole in Vietnam or otherwise visited Vietnam.  The Veteran served in the Navy and his MOS  had a related civilian occupation as a laundryman.  Military personnel records also do not support service in Vietnam.

Based on the foregoing evidence, the Board again finds that the Veteran is not presumed to have been exposed to Agent Orange or other herbicides during his period of service, as he was not on the land mass or inland waterways of the Republic of Vietnam during his service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

B.  Diabetes Mellitus, Peripheral Neuropathy, and Hypertension 
Service Connection Claims

Medical evidence of record shows diagnoses of diabetes mellitus and hypertension (July 2010 Dr. D. Halbert record of newly diagnosed diabetes mellitus and chronic hypertension) and peripheral neuropathy of the bilateral lower and left upper extremities (September 2012 Southeast Texas Medical Associated EMG Report).   

Diabetes mellitus and early onset peripheral neuropathy (but not hypertension or non-early onset peripheral neuropathy) is listed as a disease associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  However, as explained above, the Board does not find that the Veteran was exposed to an herbicide agent during service.  As such, service connection on that presumptive basis is denied.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claims on a theory of direct entitlement to service connection.  

The service treatment records are silent as to the claimed disorders.  

There is no medical evidence of any symptoms during service, there is no evidence of chronicity following service, and the physicians that evaluated the Veteran have not opined that the onset of the claimed diabetes mellitus, peripheral neuropathy, or hypertension was in service.  At most, private medical records, such as those from Dr. D. Halbert, document a family history of diabetes mellitus and hypertension (such as a July 2010 record that his grandfather, father, and sister had diabetes mellitus) or indicate that his risk factors for diabetes mellitus include his family history, his hypertension, weight, and smoking (December 2004 record).

The record also only indicates that the claimed disorders were not diagnosed or treated until decades after his separation from service.  A July 2010 Dr. D. Halbert record indicated newly diagnosed diabetes mellitus and chronic hypertension.  A September 2006 Platinum Neurodiagnostics record documented a diagnosis of bilateral radiculopathy.  September 2012 Southeast Texas Medical Associated EMG Report was the first diagnosis of peripheral neuropathy of the bilateral lower and left upper extremities, following complaints of leg numbness.

The appellant (and previously the Veteran) contends that claimed disorders developed due to claimed Agent Orange exposure.  As explained above, Agent Orange exposure has not been found.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of diabetes mellitus, hypertension, or peripheral neuropathy that is etiologically related to service is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

There is no competent medical evidence supportive of the appellant's contentions and the mere conclusory generalized lay statements of record that Agent Orange exposure (which has not been found) caused the claimed disorders is insufficient to require the Secretary to provide a VA medical opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that additional VA examinations and/or opinions are not necessary to decide the claims.  Rather, the evidence of record shows that the Veteran was not exposed to Agent Orange, the disorders did not develop during service, but rather years following service.  

Furthermore, although the appellant claims that hypertension developed secondary to diabetes mellitus, the record is clear that the Veteran actually had hypertension for years prior to his diabetes mellitus.  Furthermore, service connection cannot be granted a secondary to diabetes mellitus as service connection for diabetes mellitus is not warranted.  Service connection on a presumptive basis cannot be granted as there is no evidence indicating that diabetes mellitus, hypertension, or peripheral neuropathy developed within a year of his separation from service.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Service connection for the claimed diabetes mellitus, hypertension, and peripheral neuropathy of the right and left lower and left upper extremities is denied.  


C.  Emphysema, COPD, and Asbestosis Service Connection Claims

The Veteran contends that he developed emphysema, COPD, and asbestosis from exposure to asbestos on the U.S.S. Cowell.  Per an internet article submitted by the Veteran, the U.S.S. Cowell had an asbestos risk.  However, the article further stated "some who held certain occupations...more at risk including engine mechanics, machinists and boiler tenders."  The Veteran's MOS was laundryman, and thus not one of the occupations most at risk.

The claimed disorders are not listed as a disease associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  Furthermore, as explained above, the Board does not find that the Veteran was exposed to an herbicide agent during service.  

Moreover, the Board finds that private medical records and the VA examination are silent as to a diagnosis of asbestosis or other asbestos related disorder.  Service connection cannot be granted "[i]n the absence of proof of a present disability." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for asbestosis is denied.

Service treatment records do not document any complaints of, or treatment for, anything more than an acute respiratory disorder, such as September 1965 record of acute, bacterial pneumonitis.  The November 1966 separation examination found the Veteran's lungs and chest to be normal.  

The private medical records document findings as to COPD and emphysema, but do not provide medical opinions as to the etiology of such disorders.  Such records do, however, indicate a pack per day or more history of smoking for decades following service, as indicated in an August 2008 private medical record from Southeast Texas Pulmonary Associates.  In a September 2013 DBQ, the Veteran's private physician, Dr. D. Halbert indicated that COPD was diagnosed in 2008, but did not indicate he had emphysema, interstitial disease, or restrictive lung disease.  

While the appellant's and the Veteran's lay statements can sometimes be competent to provide opinions on some medical issues, the specific issues in this case are outside the realm of common knowledge of a lay person.  See Kahana, supra.; Jandreau, supra.  Indeed, the Board notes that the Veteran has never received a diagnosis of asbestosis, yet claimed to have had it due to service.  

An October 2013 VA examination diagnosed emphysema and COPD, but noted that X-rays showed no pleural plaque, no infiltrate, and no acute pulmonary disease.  The examiner further found that the predominant limitation in pulmonary function was from COPD.  Based on review of the record and examination, the examiner found no evidence of asbestosis and that current disorders were less likely than not service-connected, as there was no evidence supporting a connection.

The VA examiner's opinion is considered probative, as its uncontroverted by any evidence of record, apart the Veteran's and the appellant's implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The weight of the probative evidence demonstrates that the Veteran's respiratory disorders, including COPD and emphysema first manifested years after his discharge from service.  There is no diagnosis of asbestosis.  Furthermore, there is no medical evidence of record relating a respiratory disorder to any aspect of service, including possible asbestos exposure.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for COPD, emphysema, and asbestosis is denied.  

D.  PTSD Service Connection Claim

The Veteran claimed that he had PTSD.  During the October 2017 Board hearing, the appellant claimed that the Veteran had reported losing buddies while under fire in a foxhole, though the Veteran had served with the Navy onboard ships while in service.  As indicated in the Introduction, to the extent that the appellant may be claiming service connection for a non-PTSD psychiatric disorder, such a question has not been appealed to the Board.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria. 

The service treatment records are negative for any finding or diagnosis of PTSD.  His private medical records are similarly silent as to findings of PTSD.  Multiple records, including one from February 2010, from Dr. V. Kumar, documented that the Veteran was negative for depression, anxiety, high stress level, and sleep disturbance.  In an August 2005 private medical record, by Dr. D. Halbert, the Veteran denied having anxiety, apprehension, depression, nervousness, irritability, and insomnia.  An August 2012 active problem list, by Dr. R. Sweet, did not indicate any psychiatric diagnosis.  Similarly, a February 2012 chronic conditions list, by Dr. D. Halbert, did not include a finding for a psychiatric disorder.

A September 2013 VA examiner specifically found that the Veteran did not have a diagnosis of PTSD.  In an October 2013 VA medical opinion, a VA psychologist further noted that even following specific post-service stressors, his symptoms had not been sufficient to warrant a formal diagnosis of a mental illness. 

The above-cited evidence reflects that the record contain no competent, persuasive evidence that the Veteran has actually been diagnosed with PTSD at any point pertinent to this appeal.  

The Board acknowledges the Veteran's, and the appellant's, contention that he had a diagnosis of PTSD.  However, the diagnosis of a psychiatric disability - specifically PTSD, falls outside the realm of common knowledge of a lay person, though lay persons are competent to provide opinions on some medical issues.  See Jandreau, supra; Kahana, supra.  Specific criteria must be met for such a diagnosis and the Veteran and the appellant have not claimed to have the medical knowledge necessary to make such a diagnosis.

In the present case, the Board finds that not one medical record documents an actual diagnosis of PTSD by a medical professional.  In short, the competent, probative evidence simply does not support finding that the Veteran had, in fact, been diagnosed with PTSD at any time pertinent to this appeal.  In fact, the collective medical evidence indicates that the Veteran does not have PTSD. 

As the first, essential criterion for service connection for PTSD-a current medical  diagnosis of the disorder-is  not met, service connection for PTSD cannot be established, the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for hypertension is denied.

Service connection for emphysema is denied.

Service connection for COPD is denied.

Service connection for asbestosis is denied.

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


